DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-5, 7-10 are presented for examination and claim 6 is canceled by the applicant.

 Response to Arguments
101 Rejection: 

	With respect to applicant’s argument that claims1-5, 7-10 are not directed to an abstract idea because the claims do not recite any judicial exceptions enumerated in the 2019 PEG. Examiner respectfully disagrees.  The applicant argues that limitations “determine which of a plurality of predetermined forms is matched with each log”, “perform classification of the components  based on the number of occurrences for each of the forms”, “determining whether or not each log included in the target analysis log is an abnormal log based on a model pre-recorded”, “perform weighting on the abnormal logs based on the classification of the components” and “determining whether or not the second component is included in the second abnormal log”, cannot be performed in a human mind.  Examiner respectfully disagrees. 
Examiner cites that the above cited limitations can be done by human mind.  

This judicial exception is not integrated into a practical application. In particular the additional elements are “extract components from each log included in the analysis target log; collect the number of occurrences of the components in the analysis target log for each of the forms; extracting a first component included in a first abnormal log; extracting a second component similar to the first component based on the classification of the components: 2Appln. No.: 15/776,922 extracting, from the abnormal logs, a second abnormal log that is a same type as the first abnormal log”, these are insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g).  Accordingly, this additional 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware memory, processors and non-transitory storage medium to extract components, collect number of occurrences, extract first and second component from abnormal log and extract a second abnormal log which is same type as first abnormal log, hence does not add anything significant to the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

With respect to applicant’s arguments on page 9 of remarks that “the specification describes that, since a plurality of devices and programs cooperate in a system, it is difficult to directly identify a cause of an anomaly from a single abnormal log and thus, a user is required to review a large number of logs to search for the cause of the anomaly, which causes considerable time and effort by the user.  Accordingly, it would not be practical for the human mind to perform the recited steps of claim 1. Examiner respectfully disagrees.  Examiner cites that one can detect an abnormality from a log list by mentally determining an abnormal log. The claims does not define any amount of data needs to be processed, which will take considerable amount of time and effort by a user.


With respect to applicant’s argument that on page 10 of remarks that “the log analysis system of claim 1 can identify an anomaly that is not previously known or registered. Therefore, the claimed invention improves the accuracy anomaly detection in the log system”, examiner respectfully disagrees. The claims do not recite any process where the system can identify an anomaly that is not previously known or registered which improves the accuracy anomaly detection in the log system.

103 Rejection:

The amendments filed on 9/17/2021 now recites limitations “determine whether or not each log included in the analysis target log is an abnormal log based on a model pre-recorded in the at least one memory” which required the cited art Yoshizawa to be withdrawn.  Applicant’s arguments that Yoshizawa does not teach determine abnormal log from target log is persuasive and new prior art Watanabe to be added for the above 
In the interest of compact prosecution, Examiner suggests that applicant clarify what is an abnormal log, the process of determining the abnormal log, how to performing weighting of the abnormal logs and the functionality of a pre-recorded model as described in the  instant specification paragraphs [0032, 0035, 0056-0058].  Examiner is available for an interview at the number below to discuss this option or other avenues at Applicant's convenience.

Objection


Claim 7 recites the limitation "the anomaly log" in line 3.  Examiner believes it should be “the abnormal log”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to detecting and classifying and weighing abnormal logs.
The independent claims 1, 9 and 10 recites limitations of “determine which of a plurality of predetermined forms is matched with each log”, “perform classification of the components  based on the number of occurrences for each of the forms”, “determining whether or not each log included in the target analysis log is an abnormal log based on a model pre-recorded”, “perform weighting on the abnormal logs based on the classification of the components” and “determining whether or not the second component is included in the second abnormal log as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a memory”, “processor”, “a non-transitory storage medium” nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining”, “perform classification”, “performing weighting” , and “determining” in the limitations cited above could be performed by a human mind (e.g. in a data monitoring environment a person can detect abnormal logs from a log list and classify them into an abnormal groups and weight them, as a possible example), with possible aid of paper & pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.
This judicial exception is not integrated into a practical application. In particular, the claims 1, 9 and 10 recites the additional elements: “extract components from each log included in the analysis target log; collect the number of occurrences of the components in the analysis target log for each of the forms; extracting a first component included in a first abnormal log; extracting a second component similar to the first component based on the classification of the components: 2Appln. No.: 15/776,922 extracting, from the abnormal logs, a second abnormal log that is a same type as the first abnormal log”, these are insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g).  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea.  Claims 1, 9 and 10 recites an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware memory, processors and non-transitory storage medium to extract components, collect number of occurrences, extract first and second component from abnormal log and extract a second abnormal log which is same type as first abnormal log, hence does not add anything significant to the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1, therefore, claim 2 recites the same abstract idea of “mental process” determine the two similar components, perform the classification under the human mind. Claim 2 recites an abstract idea because it defines determining similar components and performing classification, and therefore, does not amount to significantly more than the abstract idea.

Claim 3 is dependent on claim 2 and claim 2 depends on claim 1 and includes all the limitations of claim 1, therefore, claim 3 recites the same abstract idea of “mental process” calculating similarities and to classify the  two components in the same group based on the similarities under the human mind. Claim 3 recites an abstract idea because it defines determining similarities between components and performing classification based on the similarities, and therefore, does not amount to significantly more than the abstract idea.

Claim 4 is dependent on claim 2 and claim 2 depends on claim 1 and includes all the limitations of claim 1, therefore, claim 4 recites the same abstract idea of “mental process” calculating a second similarity based on a ratio and classifying the components in the groups based on the second similarity in the same group based on the similarities under the human mind.  Claim 4 recites an abstract idea because it defines determining similarities between components and performing classification 

Claim 5 is dependent on claim 2 and claim 2 depends on claim 1 and includes all the limitations of claim 1, therefore, claim 5 recites the same abstract idea of “mental process” calculating first and second similarity based on a ratio and classifying the components in the groups based on the first and second similarity in the same group based on the similarities under the human mind. The claim recites an abstract idea because it defines determining similarities between components and performing classification based on the similarities, and therefore, does not amount to significantly more than the abstract idea.

Claim 7 is dependent on claim 1 and includes all the limitations of claim 1, therefore, claim 7 recites the same abstract idea of “mental process” classifying two components is the same group in the anomaly log and performing weighing of the components under the human mind. The claim recites an abstract idea because it defines classifying components performing weighing in the log, and therefore, does not amount to significantly more than the abstract idea.

Claim 8 is dependent on claim 1 and includes all the limitations of claim 1, therefore, claim 7 recites the same abstract idea of “mental process” performing weighing in the abnormal log and under the human mind. The claim recites an abstract 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-5, 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 1, 9, 10 recites limitation “extracting a second component similar to the first component based on the classification of the components”, which is ambiguous because the limitation does not recite where the components are extracted from.  For example, the components can be extracted from a “log” or “abnormal log”. Therefore, the above cited limitation is ambiguous.  For the purpose of the examination the above cited limitation is interpreted as “second component is extracted from first abnormal log”.

.
	
	Independent claims 1, 9 and 10 recites limitations “wherein the performing the weighting comprises: extracting a first component included in a first abnormal log; extracting a second component similar to the first component based on the classification of the components: 2Appln. No.: 15/776,922 extracting, from the abnormal logs, a second abnormal log that is a same type as the first abnormal log, and determining whether or not the second component is included in the second abnormal log” is ambiguous because the limitations only extract components and compare them with the abnormal logs.  The above cited limitations does not assign weight to any components or abnormal logs, however, the limitations are regarding performing weighting on the abnormal logs. 
Dependent claims 2-8, depends from independent claim 1 and suffer the same deficiency, therefore, they are likewise rejected.

	Claim Rejections - 35 USC § 103	

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 8, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2005/0172162) and in view of Watanabe et al. (US 2009/0167520) and in view of Ashmore et al. (US 2014/0188896).

With respect to claim 1, Takahashi teaches a log analysis system comprising ([0040]; fig. 22; examiner’s note: the log analysis system): 
at least one memory configured to store computer program code ([0114]; examiner’s note: the memory and processor); 
and at least one processor configured to execute the computer program code to ([0114]; examiner’s note: the memory and processor): 
determine which of a plurality of predetermined forms is matched with each log included in an analysis target log (fig. 22; 33; [0017, records of commands entered to the server are collected and combined into an operation log; That operation log is then compared with a plurality of operation patterns]; [0712, The event pattern ID field shows the identification code of an event pattern]; [0143, The event pattern ID field shows the identifier of an event pattern extracted in the pattern matching process. The number-of-events field shows the number of event records in the event pattern specified by the event pattern ID field. The hit count field stores the number of event records, of all those records having the same event pattern ID, that can also be found in the event group compared]; examiner’s note: event pattern ID is stored in the DB and the events are matched with the patterns; the operation pattern/event pattern ID is the predetermined forms because the events are matched with the patterns; each event pattern ID represents a pattern which is the predetermined form); 
extract components from each log included in the analysis target log (fig. 22; 33; [0117]; [0143]; examiner’s note: each event record is logged and the number of events are counted and stored into a storage space; therefore, the events are extracted from the events log and the events are the components), 
collect the number of occurrences of the components in the analysis target log for each of the forms (fig. 22; [0143]; [0144, The weight of an event pattern can be calculated from the number of events and hit count shown in this daily event log 151]; [0150, The pattern matching engine 110 examines the number of event records included in the selected event group]; examiner’s note: the events are the components and number of events are calculated for each of the event pattern; the daily event log is the target log),
and perform classification of the components based on the number of occurrences for each of the forms (fig. 22; 33; [0150, The pattern matching engine 110 examines the number of event records included in the selected event group]; [0186, and the other is the number of identical event records (i.e., the number of event records that are found in both the event group and in each event log record)]; examiner’s note:  event group is the classification based on the number of events).
Takahashi does not explicitly teach the components including at least one of a physical device, a virtual device, and a program included in a system that outputs the analysis target log; determine whether or not each log included in the analysis target log is an abnormal log based on a model pre-recorded in the at least one memory; and perform weighting on the abnormal logs  based on the classification of the components, wherein the performing the weighting comprises: extracting a first component included 
Takahashi teaches classifying components based on number of occurrences from the target log (0150) but does not explicitly teach what does components includes and determining an abnormal log from the target log.
However, Watanabe teaches the components including at least one of a physical device, a virtual device, and a program included in a system that outputs the analysis target log (fig. 6; [0069]; examiner’s note: alarm is a physical device);
determine whether or not each log included in the analysis target log is an abnormal log based on a model pre-recorded in the at least one memory (fig. 6; [0056, 0058]; examiner’s note: target log is analyzed to detect any failure based on the stored abnormality threshold (a model pre-recorded), the failure log is the abnormal log).  One of ordinary skill in the art would recognize that determining abnormal logs from an alarm detection device (physical device) from target log of Watanabe could be incorporated with classifying logs of Takahashi to further improve the system to detect abnormal logs from physical device to find the abnormal logs and fix the physical device, so that the physical device can work properly.
Therefore, it would have been obvious to one of the ordinary skill in the art before
the effective filing date to incorporate monitoring an alarm system’s (physical device) log and detecting abnormal logs of the alarm system (physical device) of Watanabe into the system of Takahashi to have a system which will monitor a physical device’s abnormal 
	Takahashi and Watanabe do not in combination teach perform weighting on the abnormal logs based on the classification of the components; wherein the performing the weighting comprises: extracting a first component included in a first abnormal log; extracting a second component similar to the first component based on the classification of the components; extracting, from the abnormal logs, a second abnormal log that is a same type as the first abnormal log, and determining whether or not the second component is included in the second abnormal log.
	Takahashi teaches classifying components from a target log (0150), Watanabe teaches detecting an abnormal log but they do not in combination explicitly teach weighting abnormal logs by comparing components.
However, Ashmore teaches perform weighting on the abnormal logs based on the classification of the components ([0022, 0055, 0062]; examiner’s note: the abnormal logs are weighted based on their classification such as fatal, failure, warning.  The classification groups fatal, failure, warning includes components such components A, B, C, D as described in para. [0055]), wherein the performing the weighting comprises: extracting a first component included in a first abnormal log ([0055, and 312 may identify a "failure" log entry referencing components A, B, C, and D, and having a second example weight value. Functionality 314 selects (extracting) the two log entries because they both reference components A and B, and adds the first and 
extracting a second component similar to the first component based on the classification of the components ([0055]; [0071, 0072] examiner’s note: reference component A, B, C, D are extracted from the log and they are grouped together): 2 
extracting, from the abnormal logs, a second abnormal log that is a same type as the first abnormal log (fig. 5, steps 504, 508, 512. [0055, 0056, 0072]; examiner’s note: The steps will loop through selecting (extracting) in a log in 505 and identifying a type of the log in 508 and then repeated as per step 512.  The second of any specific type or classification (e.g. fatal, failure, or warning) will be second abnormal log of the same type), and determining whether or not the second component is included in the second abnormal log (Fig. 5, step 514, [0055, 0056]; The logs with the same combination of components (second component) are identified and grouped). One of ordinary skill in the art would recognize that weighting the abnormal logs of Ashmore could be incorporated with the classifying logs of Takahashi/Watanabe to further improve the system to weight abnormal logs.
Therefore, it would have been obvious to one of the ordinary skill in the art before
the effective filing date to incorporate weighing abnormal logs of Ashmore into the system to Takahashi/Watanabe to have a robust system. The motivation would be to have a system which will weight abnormal logs to find the most important log to monitor to solve urgent issues.

the number of occurrences for each of the forms (fig. 22, [0143]; examiner’s note: the number of occurrences of each pattern) Takahashi/Watanabe/Ashmore do not explicitly teach wherein, when determining that two of the components are similar based on the at least one processor operates to perform the classification by classifying the two components into the same group.
However, Ashmore teaches wherein, when determining that two of the components are similar ([0071, 0072], fig. 5; element 514; examiner’s note: same combinations of components are grouped together).
 the at least one processor operates to perform the classification by classifying the two components into the same group ([0071, 0072], fig. 5; element 514; examiner’s note: same combinations of components are grouped together). One of ordinary skill in the art would recognize that grouping similar components together of Ashmore could be incorporated with the classifying logs of Takahashi/Watanabe to further improve the system to have groups of components which will have the same components.
Therefore, it would have been obvious to one of the ordinary skill in the art before
the effective filing date to incorporate grouping of components of Ashmore into the system to Takahashi/Watanabe to have a robust system. The motivation would be to have a system to group similar components together to find the component faster.


However, Ashmore teaches wherein the at least one processor operates to perform the weighting on the abnormal log based on the abnormal log recorded in the past (fig. 6; [0056, 0058]; examiner’s note: target log is analyzed to detect any failure based on the stored abnormality threshold (a model pre-recorded), the failure log is the abnormal log and stored abnormality threshold is the past abnormal log). One of ordinary skill in the art would recognize that determining abnormal logs from the target log Watanabe could be incorporated with the classifying logs of Takahashi/Ashmore to further improve the system to detect abnormal logs to have an efficient system.
Therefore, it would have been obvious to one of the ordinary skill in the art before
the effective filing date to incorporate detecting abnormal logs of Watanabe into the system to Takahashi/Ashmore to have a robust system. The motivation would be to have a system which will identify abnormal logs from the target logs to separate normal logs and abnormal logs to have an efficient system.

Claim 9 encompasses the same scope of invention of claim 1, in additions of a method (fig. 1).  Therefore, claim 9 is rejected on the same basis of rejection of claim 1.

.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2005/0172162) and in view of Watanabe et al. (US 2009/0167520) and in view of Ashmore et al. (US 2014/0188896) and in view of MORFONNIOS (2016/0092552).

With respect to claim 3, Takahashi/Watanabe/Ashmore in combination teach the log analysis system according to claim 2, but do not explicitly teach wherein the at least one processor operates to calculate a first similarity based on the number of types of the forms matched with a log in which the two components appear and classifies the two components into the same group when the first similarity is within a predetermined range.
Takahashi teaches number of types of forms (0150) and Ashmore teaches classifying components into the same group (fig. 5, [0071-0072]) but they do not explicitly teach calculating similarities and grouping components into the same group based on a predetermined range.
However, MORFONNIOS teaches wherein the at least one processor operates to calculate a first similarity based on the number of types of the forms matched with a log in which the two components appear and classifies the two components into the same group when the first similarity is within a predetermined range ([0059], [0080]; examiner’s note: if the two tokens are within the predetermined range then they are grouped into the same group; two tokens are the classified into the same group and the similarities are calculated in paragraph [0062]; paragraph [0084]; [0087; 0115; 0120]; teaches tokens are compared with multiple sample records which are the forms).  One of ordinary skill in the art would recognize that grouping similar components together with a predetermined range of MORFONNIOS could be incorporated with the classifying logs of Takahashi/Watanabe/Ashmore to further improve the system to group components with a predetermined range. 
Therefore, it would have been obvious to one of the ordinary skill in the art before
the effective filing date to incorporate grouping of components based on a predetermined threshold of MORFONNIOS into the system to Takahashi/Watanabe/Ashmore to have an efficient  system. The motivation would be to have a system to group similar components faster and more accurately.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2005/0172162) and in view of Watanabe et al. (US 2009/0167520) and in view of Ashmore et al. (US 2014/0188896) and in view of Kusaka et al. (US 2013/0325913).

With respect to claim 4, Takahashi/Watanabe/Ashmore in combination teach the log analysis system according to claim 2, but do not explicitly teach wherein the at least one processor operates to calculate a second similarity based on a composition ratio of 
Takahashi teaches classifying component according to a form (0150) but does not explicitly teach grouping components based on a composition ratio of the forms.
However, Kusaka teaches wherein the at least one processor operates to calculate a second similarity based on a composition ratio of the forms matched with a log in which the two components appear and classify the two components into the same group when the second similarity is within a predetermined range ([0190, 0191, fig. 13]; examiner’s note: the two log groups are clustered together if the ration is within the same threshold range which is calculating a similarity). One of ordinary skill in the art would recognize that grouping similar components with a ratio of Kusaka could be incorporated with the classifying logs of Takahashi/Watanabe/Ashmore to further improve the system to group components with a ratio range. 
Therefore, it would have been obvious to one of the ordinary skill in the art before
the effective filing date to incorporate grouping of components based on a ratio range of Kusaka into the system to Takahashi/Watanabe/Ashmore to have an efficient  system. The motivation would be to have a system to group similar components faster and more accurately.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2005/0172162) and in view of Watanabe et al. (US 2009/0167520) .

With respect to claim 5, Takahashi/Watanabe/Ashmore in combination  teach the log analysis system according to claim 2, but do not explicitly wherein the at least one processor operates to calculate a first similarity based on the number of types of the forms matched with a log in which the two components appear, calculate a second similarity based on a composition ratio of the forms matched with a log in which the two components appear, and classify the two components into the same group when the first similarity is within a first predetermined range and the second similarity is within a second predetermined range.
Takahashi teaches classifying component according to a form (0150) but does not explicitly teach calculating similarities and grouping components into the same group based on a predetermined range.
However, MORFONNIOS teaches operates to calculate a first similarity based on the number of types of the forms matched with a log in which the two components appear and classify the two components into the same group when the first similarity is within a first predetermined range [0059], [0080]; examiner’s note: if the two tokens are within the predetermined range then they are grouped into the same group; two tokens are the classified into the same group and the similarities are calculated in paragraph [0062]; paragraph [0084]; [0087; 0115; 0120]; teaches tokens are compared with multiple sample records which are the forms). One of ordinary skill in the art would recognize that grouping similar components together with 
Therefore, it would have been obvious to one of the ordinary skill in the art before
the effective filing date to incorporate grouping of components based on a predetermined threshold of MORFONNIOS into the system to Takahashi/Watanabe/Ashmore to have an efficient  system. The motivation would be to have a system to group similar components faster and more accurately.
Takahashi/Watanabe/Ashmore/MORFONNIOS in combination do not explicitly teach calculate a second similarity based on a composition ratio of the forms matched with a log in which the two components appear, and classify the two components into the same group when the second similarity is within a second predetermined range.
However, Kusaka teaches calculate a second similarity based on a composition ratio of the forms matched with a log in which the two components appear, and classify the two components into the same group when the second similarity is within a second predetermined range ([0190, 0191, fig. 13]; examiner’s note: the two log groups are clustered together if the ration is within the same threshold and WATANABE teaches logs where two components appear in fig. 9, 10, [0096]). One of ordinary skill in the art would recognize that grouping similar components with a ratio of Kusaka could be incorporated with the classifying logs of Takahashi/Watanabe/Ashmore/ MORFONNIOS to further improve the system to group components with a ratio range. 
Therefore, it would have been obvious to one of the ordinary skill in the art before
.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2005/0172162) and in view of Watanabe et al. (US 2009/0167520) and in view of Ashmore et al. (US 2014/0188896) and in view of SADOVSKY et al. (US 2015/0180894).

With respect to claim 7, Takahashi, Watanabe, Ashmore in combination teach the log analysis system according to claim 1, Ashmore teaches wherein, when two of the components having the same classification are included in the same type of the anomaly log ([0071, 0072]; fig. 5; examiner’s note: same co-reference components are classified into the same group), but do not explicitly teach the at least one processor operates to perform the weighting so as to decrease a priority of the two components having the same classification.
However, SADOVSKY teaches the at least one processor operates to perform the weighting so as to decrease a priority of the two components having the same classification ([0017,0019]; examiner’s note: the anomaly applications are ranked, therefore, the higher ranked applications are higher priority and the lower ranked are decreased priority and same type of anomaly logs are clustered together).

Therefore, it would have been obvious to one of the ordinary skill in the art before
the effective filing date to incorporate weighing abnormal logs of SADOVSKY into the system to Takahashi/Watanabe/ SADOVSKY to have a robust system. The motivation would be to have a system which will weight abnormal logs to find the most important log to monitor to solve urgent issues.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FATIMA P MINA/Examiner, Art Unit 2159    
/William B Partridge/Primary Examiner, Art Unit 2183